Case 2:20-cv-00568-SPC-NPM Document 63 Filed 11/11/20 Page 1 of 15 PageID 1740




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION

 FRANCIS A. OAKES, III, OAKES
 FARMS, INC. and SEED TO
 TABLE, LLC,

             Plaintiffs,

 v.                                               Case No.: 2:20-cv-568-FtM-38NPM

 COLLIER COUNTY,

               Defendant.
                                           /

                               OPINION AND ORDER1

        Before the Court is Defendant Collier County’s Motion to Dismiss the

 Amended Complaint (Doc. 33) and Plaintiffs Francis Oakes, III, Seed to Table,

 LLC, and Oakes Farms, Inc.’s response in opposition (Doc. 38). This case is

 about a mask ordinance and Defendant citing Plaintiff Seed to Table for

 violating it. Days after the parties briefed the motion to dismiss, Florida

 Governor Ron DeSantis issued Executive Order Number 20-244 (“Executive

 Order”) that suspends fines and penalties associated with COVID-19

 enforcement against individuals.          The Court thus directed the parties to




 1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
 hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
 or the services or products they provide, nor does it have any agreements with them. The
 Court is also not responsible for a hyperlink’s availability and functionality, and a failed
 hyperlink does not affect this Order.
Case 2:20-cv-00568-SPC-NPM Document 63 Filed 11/11/20 Page 2 of 15 PageID 1741




 address whether the Executive Order mooted “any substantive claims in the

 Amended Complaint.” (Doc. 39 at 3). The parties’ briefing on that issue is also

 before the Court. (Doc. 49; Doc. 53; Doc. 58).

                                BACKGROUND

       In July 2020, Defendant passed Emergency/Executive Order 2020-05

 (“Order 05”) that required employees and patrons at certain businesses to wear

 a face mask. (Doc. 27-1). Within weeks, a code enforcement officer twice cited

 Seed to Table for violating Order 05. (Doc. 49-2 at 2-3). A hearing before a

 special magistrate on the citations (and any fines/penalties) has yet to happen.

       Meanwhile, Plaintiffs brought this federal suit challenging Order 05 as

 unconstitutional and unenforceable.        (Doc. 1; Doc. 27).   The Amended

 Complaint raises fourteen causes of action under federal, state, and local laws:

       • Count 1: Fourteenth Amendment – due process (void for vagueness)

       • Count 2: Fourteenth Amendment – substantive due process

       • Count 3: Fourteenth Amendment – equal protection (as applied and
         facial)

       • Count 4: First Amendment – retaliation

       • Count 5: First Amendment – denial of freedom of assembly and
         association

       • Count 6: Fourth Amendment – unlawful search

       • Count 7: Florida Constitution Article 1, Section 23 – right to privacy

       • Count 8: Florida Constitution Article 1, Section 9 – due process



                                        2
Case 2:20-cv-00568-SPC-NPM Document 63 Filed 11/11/20 Page 3 of 15 PageID 1742




       • Count 9: Violation of Florida Statute § 125.66

       • Count 10: Violation of Florida Statute § 252.46

       • Count 11: Violation of Collier County Code of Ordinances Sections 2-
         36 and 2-41

       • Count 12: Violation of Florida Statute § 252.38

       • Count 13: Violation of Collier County Code Ordinance Sections 2-39
         and 38-68

       • Count 14: Trespass

 (Doc. 27). Defendant now moves to dismiss all counts for jurisdictional and

 pleading deficiencies. (Doc. 33).

       The procedural history behind this case adds another wrinkle. Weeks

 after Defendant moved to dismiss, the Governor suspended the collection of

 COVID-19 related fines and penalties. The suspension prompted Defendant

 to supersede and replace Order 05 with Order No. 2020-07 (“Order 07”) on

 October 22, 2020. (Doc. 53-1). The new order is narrower than its predecessor.

 Although certain businesses must still require employees and patrons to wear

 face coverings, that requirement applies only “where social distancing is not

 possible.” (Doc. 53-1 at 3). Order 07 also clarifies that only businesses—not

 individuals—may be cited. (Doc. 53-1 at 5). Concerned the Executive Order

 mooted the citations against Seed to Table and negated Defendant’s future




                                       3
Case 2:20-cv-00568-SPC-NPM Document 63 Filed 11/11/20 Page 4 of 15 PageID 1743




 enforcement of Order 05, the Court directed the parties to brief its impact on

 the Amended Complaint. (Doc. 39).

                             LEGAL STANDARDS

 A. Mootness

       Mootness is a jurisdictional matter. See Al Najjar v. Ashcroft, 273 F.3d

 1330, 1336 (11th Cir. 2001). The doctrine of mootness derives directly from the

 case-or-controversy requirement in Article III of the United States

 Constitution.   Id.   “[A] case is moot when it no longer presents a live

 controversy with respect to which the court can give meaningful review.”

 Ethredge v. Hail, 996 F.2d 1173, 1175 (11th Cir. 1993); see also Atheists of Fla.,

 Inc. v. City of Lakeland, 713 F.3d 577, 593-94 (11th Cir. 2013) (“A case becomes

 moot—and therefore no longer a ‘Case’ or ‘Controversy’ for purposes of Article

 III—when the issues presented are no longer ‘live’ or the parties lack a legally

 cognizable interest in the outcome.”); Al Najjar, 273 F.3d at 1336 (“If events

 that occur subsequent to the filing of a lawsuit . . . deprive the court of the

 ability to give the plaintiff . . . meaningful relief, then the case is moot and

 must be dismissed” (citations omitted)).       “Any decision on the merits of

 a moot case or issue would be an impermissible advisory opinion.” Fla. Ass’n

 of Rehab. Facilities, Inc. v. Fla. Dep’t of Health and Rehab. Servs., 225 F.3d

 1208, 1217 (11th Cir. 2000).




                                         4
Case 2:20-cv-00568-SPC-NPM Document 63 Filed 11/11/20 Page 5 of 15 PageID 1744




 B. Motion to Dismiss for Failure to State a Claim2

        Under Federal Rule of Civil Procedure 12(b)(6), a court may dismiss a

 complaint for failing to state a claim upon which relief can be granted. To

 survive dismissal, “a complaint must contain sufficient factual matter,

 accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft

 v. Iqbal, 556 U.S. 662, 678 (2009). A claim is facially plausible when the

 complaint’s factual content allows the court to draw a reasonable inference

 that the defendant is liable for the alleged misconduct. Id. A party must plead

 more than “labels and conclusions, and a formulaic recitation of the elements

 of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

 (2007) (citations omitted). When deciding motions to dismiss, a court accepts

 all factual allegations in the complaint as true and views them in a light most

 favorable to the plaintiff. Ashcroft, 556 U.S. at 679.

                                      DISCUSSION

        The Court’s request for supplemental briefing posed a simple question:

 did the Executive Order moot any substantive claims in the Amended




 2 Defendant’s motion also raises a jurisdictional challenge under Federal Rule of Civil
 Procedure 12(b)(1). According to Defendant, “Plaintiffs cannot facially present a violation of
 the U.S. Constitution with conclusory legal allegations and failure to plead the necessary
 elements to provide a cause of action as to each alleged violation.” (Doc. 33 at 6-7). This
 argument misses the mark. The Court has federal question jurisdiction over this suit because
 Plaintiffs make federal constitutional challenges under 42 U.S.C. § 1983. Whether those
 challenges plead plausible violations is a Rule 12(b)(6) analysis. The Court thus need not
 address Defendant’s jurisdictional arguments.




                                               5
Case 2:20-cv-00568-SPC-NPM Document 63 Filed 11/11/20 Page 6 of 15 PageID 1745




 Complaint? Neither side filed a helpful response. Authority makes almost no

 appearance, but sweeping statements on constitutional and basic legal

 principles are plentiful. Animosity also seems to have clouded any objective

 discussion of the claims. Rather than individually assess each count, the

 parties give all or nothing arguments. Plaintiffs claim the entire Amended

 Complaint moves forward because neither the Executive Order nor Order 07

 affect it. Defendant says the opposite. It makes a generic assertion that the

 Executive Order and Order 07 moot the Amended Complaint and leaves the

 Court without subject matter jurisdiction. After eliminating the rhetoric and

 ferreting the mess dumped in the Court’s lap, the truth lies somewhere in the

 middle. Thus, the Court will do what the parties should have: a step-by-step

 analysis to flesh out how this case moves forward.

       Step one is deciding whether Order 07 terminated its predecessor. The

 Court need look no further than Order 07’s plain language to know the answer

 is   yes.    Order   07   says,   “This   Order      supersedes   and   replaces

 Emergency/Executive Orders No. 2020-05 and 2020-06, shall take effect

 immediately and shall expire midnight of April 13, 2021, unless otherwise

 extended by the Board.” (Doc. 53-1 at 5). Order 07 also says that “the Board

 wishes to replace the existing Mask Order with this Order[.]” (Doc. 53-1 at 2).

 This unambiguous language forecloses Plaintiffs’ argument that Order 07 is

 virtually the same as Order 05. What is more, Order 07 is substantively




                                       6
Case 2:20-cv-00568-SPC-NPM Document 63 Filed 11/11/20 Page 7 of 15 PageID 1746




 narrower—and thus different—than Order 05. Unlike before, masks are now

 required only where social distancing is impossible.

       With Order 05 off the books, step two is to decide what counts are

 mooted. Here lies the middle ground the parties miss. The Court starts with

 the claims that Executive Order and Order 07 do not moot: First Amendment

 retaliation (Count 4), Fourth Amendment unlawful search (Count 6), and

 trespass (Count 14). Those claims survive because they look to the past. In

 other words, they concern what happened when Order 05 was in effect. For

 example, Count 4 alleges that Defendant cited Seed to Table because its owner,

 Plaintiff Francis Oakes, is an outspoken opponent of mandatory mask orders.

 That allegation may hold true regardless if Order 05 has been superseded. The

 same goes for Counts 6 and 14, which allege Defendant’s code enforcement

 officer entered Seed to Table without a warrant and trespassed when issuing

 the citations. Seed to Table may have suffered either violation on the dates in

 question regardless of Order 05’s current status. So those counts survive a

 mootness challenge.

       But the same cannot be said for the claims that Defendant violated

 Florida law and Collier County Code ordinances (Counts 9-13) when it enacted

 Order 05.   In those counts, Plaintiffs challenge the procedures in which

 Defendant passed Order 05.      For example, they allege that Florida law

 required Order 05 to be passed with 4 of 5 Commissioners voting in its favor,




                                       7
Case 2:20-cv-00568-SPC-NPM Document 63 Filed 11/11/20 Page 8 of 15 PageID 1747




 rather than the 3 who did. It also alleges that sufficient public notice was not

 given before the vote on Order 05. Because Defendant has now superseded

 Order 05, and thus is not enforcing it, the Court cannot (nor should) give

 meaningful review on whether it properly passed the law. If the Court did,

 then it would offer an impermissible advisory opinion. Finally, if Plaintiffs

 argue Defendant violated the same laws in passing Order 07, that only matters

 if they amend their pleading with specific factual allegations to support such a

 claim.

        Also mooted are the Fourteenth Amendment due process void for

 vagueness (Count 1), Fourteenth Amendment substantiative due process

 (Count 2), and First Amendment denial of freedom of assembly and association

 (Count 5) causes of action. Again, Order 05 is defunct, so the Court need not

 void it for vagueness. Nor does it need to provide any review on whether Order

 05 invades Plaintiffs’ fundamental federal liberties. And Order 05 does not

 hinder Plaintiffs from assembling and associating. Indeed, Plaintiffs and their

 patrons can do so now without a mask provided they are socially distanced.

        The Florida constitutional challenges also fail under mootness. In Count

 7, Plaintiffs allege that Order 05 intrudes on their right to privacy, namely the

 right to make medical decisions.3 (Doc. 27 at 45, ¶¶ 228-29). And Count 8



 3As an aside, Plaintiffs offer no supporting law on how a company has a constitutional right
 of privacy to make medical decisions.




                                              8
Case 2:20-cv-00568-SPC-NPM Document 63 Filed 11/11/20 Page 9 of 15 PageID 1748




 alleges that Order 05 violates due process because it is “arbitrary and

 unreasonable” and “overly vague.” (Doc. 27 at 47-48, ¶¶ 241, 243). Again,

 Order 05 no longer invades on Plaintiffs’ right to privacy. Nor is due process

 violated because Order 05 is an obsolete law. So they too are moot.

       Remaining is the Fourteenth Amendment equal protection claim (Count

 3), which is trickier and requires a more exacting examination. Plaintiffs bring

 both an as applied and facial challenge under the Fourteenth Amendment’s

 equal protection clause. The facial challenge is not viable now that Order 07

 is the governing law. But the as applied challenge is different.

       The equal protection clause requires government entities to treat

 similarly situated people alike. Equal protection claims are not limited to

 individuals discriminated against based on their membership in a vulnerable

 class. Rather, courts have recognized any individual’s right to be free from

 intentional discrimination. See, e.g., Campbell v. Rainbow City, Ala., 434 F.3d

 1306, 1314 (11th Cir. 2006). This type of equal protection claim is referred to

 as selective enforcement. To prevail on such a claim, a plaintiff must show (1)

 it was treated differently from other similarly situated individuals; and (2) the

 defendant unequally applied a facially neutral law to discriminate against it.

 Dibbs v. Hillsborough Cty., Fla., 67 F. Supp. 3d 1340, 1354 (M.D. Fla. 2014).

       To begin, only Seed to Table has standing to bring an as applied equal

 protection claim because it was the entity cited for violating Order 05. And




                                        9
Case 2:20-cv-00568-SPC-NPM Document 63 Filed 11/11/20 Page 10 of 15 PageID 1749




 Seed to Table’s as-applied challenge is not moot because it alleges that

 Defendant selectively enforced Order 05 when it was the operative law. In

 other words, Seed to Table’s as applied claim is backward looking. So, Order

 07 superseding Order 05 does not affect whether the Court can give meaningful

 review of the live controversy presented in this cause of action.

       In short, the Executive Order and Order 07 do not moot four causes of

 action: Fourteenth Amendment equal protection as applied (Count 3), First

 Amendment retaliation (Count 4), Fourth Amendment unlawful search (Count

 5), and trespass (Count 14). The Court’s final step is thus considering whether

 these counts state plausible causes of action per Defendant’s motion to dismiss.

       The Court starts with First Amendment retaliation. For this claim,

 Francis Oakes alleges that Defendant is targeting his businesses for selective

 enforcement in retaliation for his statements at public meetings against the

 mask ordinance. (Doc. 27 at 43, ¶ 211).

       To state a plausible First Amendment retaliation claim, a plaintiff

 generally must show that (1) he engaged in constitutionally protected speech;

 (2) the defendant’s retaliatory conduct adversely affected that protected

 speech; and (3) a causal connection exists between the defendant’s retaliatory

 conduct and the adverse effect on the plaintiff’s speech. DeMartini v. Town of

 Gulf Stream, 942 F.3d 1277, 1289 (11th Cir. 2019) (citation and footnote

 omitted). Only the third element is at issue. And it “requires a showing that




                                        10
Case 2:20-cv-00568-SPC-NPM Document 63 Filed 11/11/20 Page 11 of 15 PageID 1750




 the defendant’s subjective motivation for the adverse action was the plaintiff’s

 protected speech.” Jones v. Robinson, 665 F. App’x 776, 778 (11th Cir. 2016)

 (citation omitted).

       Defendant argues it cited Seed to Table only because the company did

 not comply with Order 05.       (Doc. 33 at 12).     Defendant then offers two

 conclusory assertions: (1) it did not retaliate or engage in selective

 enforcement; and (2) it consistently enforced Order 05 throughout Collier

 County. But none of Defendant’s arguments are persuasive because they

 merely present a factual dispute over Francis Oakes’ allegations. At this early

 stage, the Court takes Francis Oakes’ facts as true and views them in a light

 most favorable to him.     Because Defendant gives nothing more, the First

 Amendment retaliation claim survives dismissal.

       As to the Fourth Amendment unlawful search claim (Count 6), Plaintiffs

 argue a code enforcement officer entered and searched Seed to Table without

 a warrant and ignored the entrance signs telling Defendant not to enter

 without a warrant. (Doc. 27 at 44-45). “The Fourth Amendment protects an

 individual’s reasonable expectation of privacy in his place of business, but that

 expectation is indeed less than . . . a similar expectation in an individual’s

 home.” Fortson v. City of Elberton, 592 F. App’x 819, 822 (11th Cir. 2014)

 (citations omitted).   On this topic, the Supreme Court has said that an

 individual’s right to privacy in his place of business is not absolute, and “[w]hat




                                         11
Case 2:20-cv-00568-SPC-NPM Document 63 Filed 11/11/20 Page 12 of 15 PageID 1751




 is observable by the public is observable, without a warrant, by the

 Government inspector as well.” Marshall v. Barlow’s, Inc., 436 U.S. 307, 315

 (1978).

        Defendant seeks dismissal of the Fourth Amendment claim because

 “[t]here is no allegation that the Code Inspectors went into any private office

 within the store, no allegation that the Code Inspectors inspected any books or

 records, no allegation that Code Inspectors did anything but walk into the

 store, observed that people were not wearing masks, and issued a citation.”

 (Doc. 33 at 15). The Court agrees. See Fortson, 592 F. App’x at 823 (“While

 mere entry can constitute a search when a business owner has a reasonable

 expectation of privacy . . . ‘a law enforcement officer may enter a commercial

 premises open to the public and observe what is in plain view.’” (citations

 omitted)); United States v. Hall, 47 F.3d 1091, 1096 (11th Cir. 1995) (“[A]

 commercial proprietor has a reasonable expectation of privacy only in those

 areas where affirmative steps have been taken to exclude the public.”). As

 pled, the Fourth Amendment unlawful search is missing key factual assertions

 to state a plausible constitutional violation. The Court thus dismisses Count

 6 without prejudice.4


 4 The Court is hard-pressed to see how Plaintiff Oakes Farms has standing to bring a Fourth
 Amendment challenge to the unlawful search of Seed to Table. The Court cautions that in
 repleading this claim—and all others for that matter—Plaintiffs should not lump themselves
 together for each cause of action. Plaintiffs should carefully consider and plead each claim
 for only that entity who has standing to do so.




                                             12
Case 2:20-cv-00568-SPC-NPM Document 63 Filed 11/11/20 Page 13 of 15 PageID 1752




       The remaining two claims—Fourteenth Amendment equal protection as

 applied (Count 3) and Florida trespass (Count 14)—require little attention

 because Defendant provides only conclusory arguments.                 For example,

 Defendant does not challenge the pleading sufficiency of the trespass claim

 under Florida law. Instead, it lumps all the state and local claims together to

 argue the Court should decline supplemental jurisdiction because the

 Amended Complaint states no federal claim. Because Defendant makes no

 argument to dismiss the trespass claim for a pleading deficiency, the Court will

 not do its work for it. The trespass claim (Count 14) thus moves forward.

       Defendant makes an equally incomplete argument on the as applied

 equal protection count. This time, the motion bundles together the equal

 protection and substantive due process allegations.5 (Doc. 33 at 10-11). As

 best the Court can tell, Defendant argues it had a rational basis to pass Order

 05: “public health, safety and welfare of its residents and workers and visitors

 to Collier County.” Defendant then defends why the cities of Naples, Marco

 Island, and Everglades were exempt from Order 05. But these arguments do

 not attack Seed to Table’s as applied equal protection claim. They go to the

 facial challenge the Court has ruled to be moot. Because Defendant makes no



 5 To the extent Defendant believes the Amended Complaint makes equal protection claims
 under the Fifth and Fourteenth Amendment, it does not. Plaintiffs only discuss the
 Fourteenth Amendment, which makes sense because the federal government is not involved
 to trigger the Fifth Amendment.




                                          13
Case 2:20-cv-00568-SPC-NPM Document 63 Filed 11/11/20 Page 14 of 15 PageID 1753




 pointed argument, Seed to Table’s as applied equal protection claim survives

 dismissal.

       In conclusion, three causes of action survive mootness and dismissal:

 Seed to Farm’s Fourteenth Amendment equal protection as applied (Count 3),

 Francis Oakes’ First Amendment retaliation (Count 4), and Seed to Farm’s

 trespass violation (Count 14). All other counts are dismissed as moot or for

 failure to state a claim.       Plaintiffs may file a second amended complaint

 consistent with this Opinion and Order. If Plaintiffs elect to do so, the Court

 cautions both sides to forget rhetoric and make sensible claims and arguments

 anchored by the law, reason, and commonsense.

       Accordingly, it is now

       ORDERED:

       (1)    These causes of action in the Amended Complaint are

              DISMISSED as moot: Counts 1, 2, 3 (facial only), 5, 7, 8, 9, 10,

              11, 12, and 13).

       (2)    Defendant Collier County’s Motion to Dismiss the Amended

              Complaint (Doc. 33) is GRANTED in part and DENIED in part.

              The Court grants the motion only as to Fourth Amendment

              unlawful search (Count 6) and otherwise denies it.




                                          14
Case 2:20-cv-00568-SPC-NPM Document 63 Filed 11/11/20 Page 15 of 15 PageID 1754




       (3)   Plaintiffs may file a Second Amended Complaint consistent with

             this Opinion and Order on or before November 24, 2020. Failure

             to do so will cause the Court to close the case.

       DONE and ORDERED in Fort Myers, Florida this November 10, 2020.




 Copies: All Parties of Record




                                      15
